EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Gregory S. Darley-Emerson on January 13, 2022.

The application has been amended as follows: 
	2.1. In claim 1:
                     a) line 15, the phrase “about 20% and about 75%” has been replaced with 
                          --40% and 75%--
                      (support is found in the specification on page 7, lines 20-24)
                     b) line 16, --anionic-- has been added before “surfactant”
                     c) line 17, --anionic-- has been added before “surfactant”
                     (support is found in the specification on page 7, line 20)
                      d) lines 17-22, the phrase “a non-soap anionic surfactant and a non-ionic surfactant, wherein . . . an alkoxylated alcohol having an average alkyl chain length of between 12 and 15” has been replaced with --linear alkylbenzene sulphonate and ethoxylated C12-C14 alkyl sulphate--
(support is found in the specification on page 7, lines 25-30 and Table on page 12).
	2.2. In claim 15, line 2, “non-soap” has been replaced with --the non-soap anionic--.

	2.4. Claim 19 has been rejoined.
              2.5. In claim 19:
                     a) line 1, the phrase “comprising the steps of” has been replaced with
                     --fabrics which comprises--
                     b) line 4, --the-- has been added before “fabrics”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The claims in their present amended forms have overcome the obviousness rejections over the primary references to: (1) Ingram in view of Kitko or Karaoren; and (2) Hammond in view of Kitko or Karaoren; as well as the nonstatutory double patenting rejections over: 
(3) U.S. Patent No. 10,501,711 in view of Kitko or Karaoren; and (4) U.S. Patent No. 10,550,357 in view of Ingram and further in view of Kitko or Karaoren; because Applicant has shown in the specification at pages 12-14 that the unit dose articles comprising the agglomerated laundry detergent composition comprising the linear alkylbenzene sulfonate and ethoxylated C12-C14 alkyl sulphate which are coated or dusted with sodium sulphate  and silica provide free flowing granules having improved dissolution profile when compared to a reference product without both the sodium sulphate and silica, like those of the prior art of record. 
	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





                                                                                    /LORNA M DOUYON/                                                                                    Primary Examiner, Art Unit 1761